TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00690-CR



                                 Alma Aboites-Acosta, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
        NO. CR-09-0475, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Alma Aboites-Acosta has filed a notice of appeal from a judgment of

conviction for the offense of injury to a child. The district court imposed sentence on June 21, 2012,

and Aboites-Acosta timely filed a motion for new trial. Thus, the deadline for perfecting the appeal

was September 19, 2012. See Tex. R. App. P. 26.2(a)(2). Aboites-Acosta filed his notice of appeal

on October 12, 2012. On October 18, Aboites-Acosta also filed a motion for extension of time to

file his notice of appeal, but the deadline for filing that motion was October 4, 2012. See Tex. R.

App. P. 26.3.

                Absent a timely filed notice of appeal, we lack jurisdiction to dispose of this appeal

in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d
208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996). We are also

without jurisdiction to grant a motion for extension of time that is filed more than fifteen days after
the date that the notice of appeal was due. See Olivo, 918 S.W.2d 519. Accordingly, we deny the

motion for extension of time and dismiss the appeal for want of jurisdiction.1




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: January 9, 2013

Do Not Publish




       1
          The remedy for a late-filed notice of appeal is to file a post-conviction writ of habeas
corpus returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time appeal.
See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2012).




                                                 2